Case 2:20-cv-02813-MLCF-DPC Document 1-2 Filed 10/14/20 Page 1 of 7

EDWARD J, WOMAC, JR. & ASSOCIATES, LLC
ATTORNEYS AND COUNSELORS AT LAW

é

Enwanay. Wowace, Ji 3501 CANAL STREET jacone Po han
ee ne non NuW OnLEANS, LA 70119 Kenny C. SIMPSON
Dues st WOSLAC, JB: TELEPHONE: (504) 486-9999 Josurt G. LASSALLE
. * + ” or
CHRISTOPHER J. WILTTEAMSON FACSIMILE (504) 488-4178 WISHKARANJIT VIC” SARAI
Score lh. Gaarnn winw.cilwardwomuc.cam JEANANNE F, MONTGOMERY
} JONAS R. Magno —_— ee Ryan E. WoMAC
| Vos Lt seen Jerrrey C. GASSER
: ASDBLW J. Musrany JORDAN A. WOMAC
COMIN T. Ryan Davin G, KLEINSCHANDT

Hastiiica B Gu sarp

Diatcr Dests (SON) 378-3484
Esau: dwomactedwardwomac.com Reply to Canal Street Office
September 18, 2020
Via Cortified & U.S. Mail

Return Receipt Requested

Regional Freightways ELC

Through its Registered Agent for Service of Process:
James MeKenzie

303 Crystal Fall Court

Jacksonville. NC 28546

Re: Monique Fikes vs, Qaida Risk Retention Group, Inc., et al
22nd Judicial District Court No. 20-13484, Div. D

Dear Mr. McKenzie:

Please find enclosed a citation and petition, which is being served pursuant to the Louisiana Long
Arm Statue. This constitutes personal service and requires that an answer be filed within thiny (30) days
of receipt of this letter.

Therefore, please forward a copy of the Petition for Damages to your counsel immediately so that no
adverse action is taken against you.

Sincerely,

Douglas a

DIWépw
Enclosure: as indicated

WESTHANK OF FICE: B48 SECOND STMEET, SUITE 301, GRETNA, LA 70053

MANDEVILLE OFFICE: 200 MARINIR‘S Dalve, SUITE 321-D, MANDEVILLE, LA 70458

Scanned with CamScanner

HIBIT

 
Case 2:20-cv-02813-MLCF-DPC Document 1-2 Filed 10/14/20 Page 2 of 7

SERVE

Monique Fikes 22nd Judicial District Court

VS 202013484 Division D Parish of St. Tammany
State of Louisiana
Owner Operation Services Inc, et

al

TO THE DEFENDANT: Regional Freightways LLC Through Its Registered Agent For
Service Of Pracess James Mekenzic 303 Crystal Falls Court Jacksonville NC_28546

           

VIA LOUISIANA LONG ARM STATUTE

You are hereby summoned to comply with the demand contained in the petition, of which a
true and correct copy (exclusive of exhibits), accompanies this citation, or make an appearance,
either by Gling an answer or other pleading, before the 22™ Judicial District Court, at the Justice
Center, 701 N. Columbia Strect, Covington, LA, in and for the Parish of St. Tammany, State of
Louisiana, within THIRTY (30) days after the filing in the record of the affidavit of the
individual who cither mailed, utilized the services of a commercial carrier or actually delivered

the process to the defendant hercof, under penalty default judgment against you.

By order of the Honorable Judges of said Court this 17th day of August, 2020.

 

CO Prelcdsa QR. ents Clerk of Court
BY: S/DANA S. REYNOLDS

 

Dana Reynolds, Deputy Clerk
Issued: 09/11/20

Counsel or Pro Se: A TRUE COP Y

Douglas J. Womae, Jr.

Attomey at Law ae
3501 Canal St. DY LEK 22nd JUD

PARISH, LA
New Orleans, La 70119 §1. (AMMANY

   
 

   

 

 

 

 

Received on , 2020, and on , 2020 | served a true copy of

the within ,
on in person,

at domicite with os
in Parish, a distance of miles fram the Justice Center.

—_—$ —_—

 

Deputy Sheciff

Parish of
101.30 day Long Atm Service Citation
Rev 7

 

Scanned with CamScanner
Case 2:20-cv-02813-MLCF-DPC Document 1-2 Filed 10/14/20 Page 3 of 7

JUDICIAL DISTRICT COURT FOR THE PARISH OF ST. TAMMANY

22ND
STATE OF LOUISIANA
no, POIEA 347 pivision *" 2
MONIQUE FIKES
VS.

OWNER OPERATION SERVICES, INC., OOIDA RISK RETENTION GROUP, INC.,
REGIONAL FREIGHTWAYS, LLC, TONY KNIGHT AND ALLSTATE PROPERTY
AND CASUALTY INSURANCE COMPANY (in its capacity as uninsured/underinsured

motorist carricr)
FILED: Leta titel? GaAb SISANDRA BURRIS
DEPUTY CLERK

PETITION FOR DAMAGES

 

The Petition of MONIQUE FIKES, a person of the full age of majority and resident of
the Parish of St. Tammany, State of Louisiana, respectfully represents:
I.
Madc defendants herein are:
OWNER OPERATION SERVICES, INC., a foreign insurance company authorized to
do and doing business in the State of Louisiana;
OOIDA RISK RETENTION GROUP, INC., a foreign insurance company authorized
to do and doing business in the State of Louisiana;
REGIONAL FREIGHTWAYS, LLC, a foreign corporation authorized to do and doing
business in the State of Louisiana;
TONY KNIGHT, a person of the full age of majority and a resident of JetTerson County,
State of Alabama; and
ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY (in its
capacity as uninsurcd/underinsured motorist carrier), a forcign insurance company
authorized to do and doing business in the State of Louisiana,
IL.
Defendants herein are jointly and in solide liable and indebted unto Petitioner for such

damages as are reasonable in the premises, including past and future physical pain and suftering,

past and future mental pain and suffering, past and future loss of enjoyment of life, disability to

Scanned with CamScanner
Case 2:20-cv-02813-MLCF-DPC Document 1-2 Filed 10/14/20 Page 4 of 7

the body, past and future medical expenses, loss of past and future earnings, loss of fut
, 2 ture

carning capacity, lass of consortium, rental expenses, property damage, and loss of use andy
‘ » and/or
depreciation of vehicle together with legal interest thereon from date of Judicial demand u til
nti

paid. and for all costs of these proceedings, for the following to-wit:

Th.

On or about September 3, 2019, an accident occurred on US 190 in the Parish of St

Tammany, State of Louisiana, wherein the vehicle owned by REGIONAL FREIGHTWAYS
’

 

LLC, and operated by TONY KNIGHT improperly changes and struck the vehicle owned by
MARION GARRETT and operated by MONIQUE FIKES.
Iv.

The sole and proximate cause of the above-referenced accident was the negligence and
fault of the defendant, TONY KNIGHT, which is attributed to, but nol Himited to, the following
non-exclusive particulars:

a) Cutting in, improper passing;

b) Improper lane usage;

c) Failure to see what he should have seen:

d) Failure to keep a good and careful lookout;

¢) Failure to maintain a safe distance from other vehicles:

f) Operating his vehicle in a carcless and reckless manner without regard for the
safety of athers;

#) Failure to maintain reasonable and proper control of the vehicle which he was
operating;

h) Failure to follow the customary rules of the road of the State of Louisiana, which

=

tules are specifically pled herein as though copied ir extenso; and

i) Any and all other acts of negligence which may be proven at the trial of this

wo

matter, f
v.
As a result of the subject accident and negligence of the above-referenced defendant.

TONY KNIGHT, Petitioner, MONIQUE FIKES, was injured and is entitled to recover such

Scanned with CamScanner
Case 2:20-cv-02813-MLCF-DPC Document 1-2 Filed 10/14/20 Page 5 of 7

damages as are reasonable in the premises,
Vi.

Upon information and belief, it is alleged that at all times material hereto, that TONY
KNIGHT was in the course and scope of his emplayment for REGIONAL FREIGHTWAYS,
LLC, on the date of this accident, thus rendering said defendant, REGIONAL
FREIGHTWAYS, LLC, vicariously liable unto Petitioner with the other named defendants.

VIL

Upon information and belief, it is alleged that at all times material hereto, including but
not limited to the date of the subject accident defendant, OWNER OPERATION SERVICES,
INC. AND/OR OOIDA RISK RETENTION GROUP, INC., provided a policy of automobile
liability insurance on the vehicle owned by REGIONAL FREIGHTWAYS, LLC, and operated

by TONY KNIGHT, and said policy provided coverage for the type of loss sued upon hercin.
thus rendering the defendant, OWNER OPERATION SERVICES, INC. AND/OR OOIDA
RISK RETENTION GROUP, INC.,, liable unto Petitioner with the other named defendants.
Vill.

Upon information and belief, defendant, REGIONAL FREIGHTWAYS, LLC and
TONY KNIGHT, are underinsured to fully compensate Petitioner for her damages. At all
relevant times, ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY
provided a policy of uninsured/underinsured motorist coverage on the vehicle owned by Marlon
Garrett and operaied by MONIQUE FIKES on the date of this accident, and said policy
provided coverage for the type of loss sued upon herein, thus rendering the defendant,
ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY, tiable unto
Petitioner with the other named defendants.

WHEREFORE, Petilioner prays that defendants be duly cited and served with a copy of
this Petition and, after all due proceedings are had, there be a judgment rendered herein in favor
of Petitioner and against the defendants, OWNER OPERATION SERV ICES, INC., QOIDA
RISK RETENTION GROUP, INC., REGIONAL FREIGHTWAYS, LLC, TONY

KNIGHT AND ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY,

jointly and i sefido in amounts as are reasonable in the premises, including past and future

Scanned with CamScanner
Case 2:20-cv-02813-MLCF-DPC Document 1-2 Filed 10/14/20 Page 6 of 7

physical pain and swffering, past and fatire mental pain and suffering, past and future logs of
enjoyment of lite, disability to the body, past und future medical expenses, loss of past and future
carnings. loss of fuiure camming capacity, lass of consortium, rental expenses, property damage,
and Joss of use and/or depreciation of vehicle together with legal interest thereon from date of
jndicial demand tail paid, and for all costs af these proceedings.
Petitioner further prays for all general and equitable relief as the Court deems fit.
Respectfully submitted,

LAW OFFICES OF EDWARD J. WOMAC, JR.
& ASSOCIATES, LLC

>

EDWARILL-¥ AAC, JR. #02195
DOUGLAS J. WOMAC, JR. #31570
3501 Canal Street

New Orleans, LA 70119

Telephone No. (504) 486-9999
Facsimile No. (504) 488-4178
dwomac@edwardwomac.com

PLEASE SERVE:

OWNER OPERATION SERVICES, INC.
Through Its Registered Agent for Service of Process:
Louisiana Commissioner of Insurance

1702 North Third Street

Baton Rouge, Louisiana 70802

OOIDA RISK RETENTION GROUP, INC.
Through [is Registered Agent for Service of Process:
Louisiana Commissioner of Insurance

1702 N. 3rd Street

Baton Rouge, Louisiana 70802

REGIONAL FREIGHWAYS, LLC

Via the Louisiana Long Ann Statute

Through Its Registered Agent for Service of Pracess:
Janes MeKenzic

303 Crystal Falls Court

Jacksonville, North Carolina 28546 A TRUE OPY

    

TONY G. KNIGHT Copia
Via the Louisiana Long Arm Statue De git Ap Dat Count
(501 Avenue C . vt

Birmingham, Al. 35205 Dana &. Reynolds, Deputy Clerk
ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY

Through its Registered Agent for Service af Process:

Louisiana Sceretary of State

8585 Archives Avenue

Baton Rouge, Louisiana 70809

 

Scanned with CamScanner
Case 2:20-cv-02813-MLCF-DPC Document 1-2 Filed 10/14/20 Page 7 of 7

EE
RETURN
:
Monique Fikes 22nd Judicial District Court

VIS 202013484 Division D Parish of St. Tammany

State of Louisiana
Owner Operation Services Tne, et

al

 

TO THE DEFENDANT: Through Us Registered Apent For
Service OLLrocess dames Mekenzic 303 Crystal Falls Court Incksonville NC_2R5d6

VIA LOUISIANA LONG ARM STATUTE

You are hereby summoned te comply with the demand contained in the petition, of which a
true and correct copy (exclusive of exhibits), accompanies this citation, or make an appearance,
cither by filing an answer or other pleading, before the 22" Judicial District Court, at the Justice
Center, 701 N. Columbia Street, Covington, LA, in and for the Parish of St. Tammany, State of
Louisiana, within THIRTY (30) days after the filing in the record of the aflidavit of the
individual who either mailed, utilized the services of a commercial carrier or actually delivered

the process to the defendant hereof, under penalty default judgment against you.

Dy order of the Honorable Judges of said Court this 17th day of August, 2020.

 

OC prekidda CR, o Mentgy Clork of Court

Dana Reynolds, Deputy Clerk

BY:

 

Issued: 09/11/20

Counsel or Pro Se:
Douglas J. Wome, Jr.
Attorney at Law

3301 Canal St.

New Orleans, La 70119

Received on «2020, and on . . 2020 | served a truc copy of

the within

 

on in person,

at domicile with

 

in Parish, a distance of iniles Crom the Justice Center,

ee)

 

Deputy Sheriff
Parish of

. Long Ann Service Cilation
101-30 day Long Rev V1

Scanned with CamScanner
